DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  ACTION LOSS MITIGATION, LLC,
                           Appellant,

                                     v.

THE BANK OF NEW YORK MELLON, F/K/A THE BANK OF NEW YORK,
     AS SUCCESSOR TO JP MORGAN CHASE BANK, NATIONAL
 ASSOCIATION, AS TRUSTEE FOR FIRST FRANKLIN MORTGAGE LOAN
                      TRUST 2004-FF10,
                          Appellee.

                              No. 4D17-1679

                              [April 19, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Dina A. Keever-Agrama, Judge; L.T. Case No.
502015CA13314XXXXMB.

  Evan B. Plotka of Evan B. Plotka, P.L., Hollywood, for appellant.

  Shawn Taylor of DeLuca Law Group, PLLC, Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.